Mr. Justice Paxson
filed the following dissenting opinion:
Had this case stopped where Seély v. The City of Pittsburgh ends I would have allowed it to pass with a mere dissent. But as it is another step forward I desire to .place upon record my reasons for such dissent. They are:
1st. The Act of Assembly under which Market street was widened and paved was an exercise of the taxing power of the Commonwealth. This power is lodged by the constitution in the legislative department of the government, subject to the single restriction that “all taxes shall be uniform upon the-same class of subjects within the territorial limits of the authority levying the tax.” Beyond this there is no constitutional restriction upon this power. It is bounded only by the necessities of the state and the will of the people. It was within the recognised powers of the legislature to enact that Market street should be widened and paved, and the cost thereof assessed upon the property-owners fronting on said street. Whether the power was exercised wisely is a matter with which we have no concern. It is not a judicial question.
2d. The legislature having decided that the cost of said improvement shall be assessed in accordance with the foot-front rule, we are bound to assume that such rule is just until the contrary appears. It has been assumed and asserted that such rule is unjust and oppressive as applied to rural property, but it has never been proved. On the contrary the arguments against it have been based upon the assumption that street improvements through rural property are oppressive and therefore unconstitutional. There was no attempt made in the court below to show that the foot-front rule was unjust in its application to the property of the defendant. The offer to show that the property on Market street from Forty-third to Sixty-third street was assessed as rural was irrelevant unless we assume that it is unconstitutional to open streets through rural property. There is nothing in the constitution to warrant such assumption, and to adopt it would be -to put a stop to the future growth of towns and cities. Street improvements of necessity precede building improvements, and rural property can only be converted into urban by opening, grading and paving the highways. Whether a street is ripe for such improvements is a legislative, not a judicial question.
3d. I am unable to see what a jury have to do with questions of power or constitutional law. The law does not confer upon a jury in a common-law7 proceeding the authority to revise the discretion of the legislature, or to decide when streets shall be opened. The evidence rejected amounts to this, if it amounts to anything. This clearly appears from the third specification, which is, “ That the widening of Market street was not called for by any reason, save as a public improvement, and to keep a grand avenue through the city of a uniform width to the Delaware county line.” One jury *272will decide this question one way, another jury will take the opposite view of it; neither in my judgment has anything to do with it; nor has this court.
4th. If the courts may thus interfere with the taxing power of the Commonwealth, I am unable to see where it is to stop. It is impossible under any system of taxation that perfect equality shall exist. In framing general laws there will always be cases of individual hardship. If a citizen may decline to pay his general tax, or his special tax in the way of assessments (and they rest substantially upon the same principle), until the question of the sufficiency of his benefits may be settled in a common-law proceeding by a jury, we have introduced a principle into bur jurisprudence which in my judgment is subversive of law and good government.
5th. I am opposed to the judiciary absorbing the powers of its co-ordinate deparments of the government.
The foregoing sufficiently indicates my objections to this judgment. I have no desire to elaborate. With profound respect for the views of the majority of the court, I must be allowed to express the opinion that the practical difficulties in the way of this line of decision will hereafter be found to be very serious, if not wholly insurmountable.